Wilkins, J.
(dissenting). I would affirm the order denying the motion to revoke allowance of the executor’s accounts. The independent trustee represented the interests of the beneficiaries of the trust, and because, pursuant to G. L. c. 206, § 24, the interests of the beneficiaries were represented by someone other than the accountant, no notice was required to be given to the beneficiaries (as beneficiaries) . This is not a case where the beneficiaries’ “interests are not represented except by the accountant.” G. L. c. 206, § 24.
The rule for the future announced by the court may be good policy, but it runs contrary to the judgment made by the Legislature concerning notice. The testator-settlor made the choice to have an independent trustee, and the consequences of that choice should be respected. There is no claim that the independent trustee was in fact not independent, that she had a conflict of interest, or that any special circumstance made her role inappropriate as protector of the beneficiaries’ interests.